Arnold, Deputy Attorney General,
You have asked us whether under the provisions of the Act of June 2,1933, P. L. 1423, No. 308, it is necessary for the sponsors of a Sunday concert to obtain a permit from your department if an admission fee, all of whieh will be devoted to a charitable purpose, is charged, but if neither the persons participating in the concert nor the owner of the building nor any other persons will receive compensation.
The act is entitled: “An act relating to Sunday music; permitting musicians to receive compensation for services rendered on Sunday; authorizing pay concerts to be given and broadcast on Sunday under certain circumstances, and allowing school and certain public buildings and parks to be used therefor; conferring powers and imposing duties on the Department of Public Instruction; -and imposing penalties.” (Italics ours).
Section 2 contains the following provision:
“Section 2. If, and when, authorized by the Department of Public Instruction of this Commonwealth, public concerts may be rendered and broadcast anywhere within this Commonwealth on Sunday after twelve o’clock noon; and it shall be lawful for the person or persons rendering any such concert to charge an admission fee thereto at a rate which it is estimated will cover the expenses of rendering such concert, including light, heat and compensation to ushers, janitors and musicians; . . .”
Section 3 provides as follows:
“Section 3. The Department of Public Instruction may authorize concerts, or series of concerts, to be rendered and broadcast as herein provided; such concerts, or series of concerts, to maintain music of a high order, although not necessarily what is known as sacred music. Whenever the said department shall have authorized any such concert, or series of concerts, to be rendered and broadcast, it shall issue a permit, setting forth its authorization thereof, which permit shall also state the date or dates, hour or hours when, and place or places where, such concert, or series of concerts, shall be held. The Department of Public Instruction shall make a charge of five dollars for every permit issued under the provisions of this section.”
The title of the act specifically refers to authorizing “pay concerts”. Section 2 authorizes the holding of Sunday concerts but does not confine its provisions to concerts at which the musicians and owners of the building are paid. Section 3 provides for the issuing of permits by your department but does not *452make any distinction between concerts for which services are donated and those at which they are compensated.
We are satisfied that concerts such as you describe could not have been conducted legally on Sundays prior to the passage of the Act of 1933; the privilege of holding them arises solely from this act. Consequently they must be subject to the conditions prescribed by the act.
Therefore, we advise you that a concert conducted under the circumstances which you have described is such a concert as falls within the terms of the Act of 1933 and for which a permit must be obtained from your department.
From C. P. Addams, Harrisburg, Pa.